ICJ_038_SovereigntyFrontierLand_BEL_NLD_1959-06-20_JUD_01_ME_04_EN.txt. 252

DISSENTING OPINION OF JUDGE MORENO QUINTANA

[Translation ]

To my great regret, I am unable to concur in this case in the
opinion of the majority of my colleagues of the Court, nor in the
decision which the Judgment gives, nor in the reasons on which
that Judgment is based. I base my own position on considerations
of fact and of law, which have led me to take a dissenting view.
These considerations are as follows.

* * *

By a Special Agreement dated 7 March 1959, the Governments
of the Netherlands and of Belgium submitted to the International
Court of Justice their dispute regarding sovereignty over the plots
shown in the Survey and known from 1836 to 1843 as Nos. 91 and
g2, Section A, Zondereygen. The diplomatic negotiations, begun
between the two Governments at The Hague in March 1955, failed
to arrive at a direct settlement of the affair; while a treaty of
mutual cession of territory dated 11 June 1892—which allotted the
disputed plots to the Netherlands—was never ratified.

The plots in question, which if constituting Belgian enclaves in
Netherlands territory are part, in their turn, of other enclaves—
those of Baerle-Duc (or Baarle-Hertog in Flemish) in Netherlands
territory, which belongs to Belgium, or those of Baarle-Nassau,
itself enclosed in the Belgian enclave already referred to. There is a
veritable network of Belgian enclaves in Netherlands territory, and
of Netherlands enclaves in Selgian territory; this represents a very
ancient situation, along a frontier which is for the most part
continuous. This network of enclaves may be compared, contrary
to the case of other enclaves, to a veritable jigsaw, as it were, made
from a geographical map. It complicates extremely—as is easy
to understand—the problems of every kind which arise for the
administrations of the two countries, in particular those which
relate to jurisdiction. Moreover, the two Baarles—as I have been
able to see for myself—in reality constitute one and the same
village.

From the material point of view, the plots do not seem to have a
very great importance; that could hardly be so, as their whole
area covers only fourteen hectares. It is rather the question of
sovereignty between Belgium and the Netherlands which is at stake.

*
* *

The dispute about the plots in question originates from the divi-
sion of the ancient seigneury of Baarle into two seigneuries, as a

47
FRONTIER LAND (DISS. OP. JUDGE MORENO QUINTANA) 253

consequence of the division, in the thirteenth century, of the hold-
ings of the Berthout family. The commune of Baarle-Nassau fell
to the family of that name, who were Barons of Breda; later it
passed to the United Provinces, which were the forerunners of the
present Kingdom of the Netherlands. The commune of Baerle-Duc
belonged to the House of Brabant and afterwards to the Southern
Netherlands, which were the nucleus of the present Kingdom of
Belgium. But as the commune of Baarle-Nassau was rich in heath-
lands, which Baerle-Duc was without, the inhabitants of the latter
commune got into the habit of making use of those which they lacked.
Hence arose a certain network of interests between the two com-
munes.

When Belgium and Holland were separated in 1831, the question
arose of drawing the common boundaries between the two countries.
Difficulties arose about a proposal for exchanges of territory, and
the situation resulting from the existence of the enclaves was main-
tained. Article 14 of the Treaty of 5 November 1842 maintained the
status quo as regards the villages of Baarle-Nassau and Baerle-Duc.
Article 14, paragraph 5, of the Boundary Convention between the
two countries signed at Maastricht on 18 August 1843 confirmed
this situation. In Article 3, this Convention contains a reference, as
regards the boundaries, to other documents which have the same
legal value as the Convention.

The document which is the subject of this reference is the Com-
munal Minute of 22 March 1841 which drew up a list of the respect-
ive plots of the two communes. As is customary, this document
was drawn up in two copies, one for each of the Parties. The Nether-
lands has produced its copy; the Belgian copy seems to have dis-
appeared. In any case, it is unlikely that original authentic copies
of the same legal document can differ in their text. There is only
one Minute: that referred to in Article I of the Annex to the Minute
drawn up by the 251st meeting of the Mixed Boundary Commission.
It is not conceivable—and the fact is far from having been proved
by Belgium—that the Boundary Commissioners should have had
two copies of the same Minute differing in their texts. It is still less
conceivable—as Counsel for the Belgian Government maintains—
that, by some inexplicable manoeuvre, the copy intended for the
commune of Baerle-Duc was that which was in possession of the
commune of Baarle-Nassau. The copy produced by the Netherlands
Government is clear on the subject of the disputed question: the
plots belong to the commune of Baarle-Nassau.

Fa
* *

As it arises for the Court, the problem to be resolved derives from
the interpretation of a treaty. The principles involved are well

48
FRONTIER LAND (DISS. OP. JUDGE MORENO QUINTANA) 254

known; they have been established by doctrine and, on many
occasions, by the decisions of the Permanent Court and of our own
Court. Certain suppositions have been put forward by the Parties
in the pleadings and oral arguments in the case with a view to ex-
plaining seemingly strange situations. But the Court need not
dwell upon these suppositions, for a judgment cannot adopt a
capricious interpretation, nor found its view of the evolution of
events on venturesome hypotheses. Judgment must be given on the
basis of recognized facts which are founded on legal data.

The principal legal instrument in this case is the Maastricht
Boundary Convention already mentioned, which regulates a terri-
torial status quo as it existed at the date of signature. This regu-
lation deals legally with a situation of fact which can and should be
noted, but not changed. The Boundary Commissioners appointed
by virtue of the Treaty signed at London on 19 April 1839 had a
specific task, which cannot be distorted. They were a technical
body and not a judicial commission. The frontier plots under
Netherlands authority then belonged to the Netherlands, and those
under Belgian authority to Belgium. It is a question of factual
verification, and not one of enumerative description or graphical
reproduction—since the Convention in question is in fact accom-
panied by a Descriptive Minute, and Article 90 of that document
establishes that plots 91 and 92 form part of the commune of Baerle-
Duc.

The Descriptive Minute is also borne out by a map which was
signed by the plenipotentiary delegates of the two countries. As a
result of this description, the said map, or any other document,
which might be the consequence of a mistake in numbering, would
be of highly doubtful value. One is aware, moreover, of the value—
the very relative value—which international law attaches to geo-
graphical maps. This was made sufficiently clear in the Award of
arbitrator Max Huber in the Island of Palmas case (see United
Nations, Reports of International Arbitral Awards, Vol. II, pp.
852-854).

But this Descriptive Minute is supposed to transcribe ‘word for
word”, as the Boundary Commissioners decided at their 251st
meeting, what was previously indicated in the Communal Minute
drawn up in 1841. To transcribe ‘‘word for word”’ is not a simple
directive but involves compliance with a clear and precise obliga-
tion: that of transcribing ne varietuy a definite text, and not of
changing, whether deliberately or by a clerical error, the status juris
of two territorial plots. And this Communal Minute states the
contrary of what the Descriptive Minute affirms: the plots belong
to Baarle-Nassau. Was this a mistake, or an intentional rectification
made by the Boundary Commissioners in Article 90 of the Des-
criptive Minute? If it was a rectification, the Boundary Com-
missioners had in no way the power to make it, and, even if they
had that power, they should have expressed themselves in a clear

49
FRONTIER LAND (DISS. OP. JUDGE MORENO QUINTANA) 255

and categorical fashion in the same document in which they gave
the result of their work.

Moreover, the Communal Minute merely notes the existing
situation of fact. Holland, ever since she historically constituted an
independent State, and not Belgium, is the Power which exercised
sovereignty over the plots in question. That situation is even more
significant if regard be had for the fact that it is manifested as
pertaining to the exercise of a legitimate authority, after the sig-
nature of the Convention of 1843, of which it seems merely to be a
natural consequence. It is Holland which accorded the use of the
heathlands and collected the land tax on the plots, entered in its
registers private legal acts occurring within the area, was respon-
sible for the communal administration of the said plots, applied
its national legislation to them, and in 1886 arranged for a forced
expropriation affecting them. In 1853, Holland even proceeded to
the sale—as domina terrarum—of plot No. 91. Such a legal act, in
so far as it has a character juve gestionis, pertains to the power of a
State, and not of a private person. And such facts are so striking —
they are self-evident—that in my view they remove all doubt as
to the legitimacy of Netherlands sovereignty over the plots in
question.

These facts, which are the capital facts in the case, are not
contested by the other Party. The latter admits them, but gives
them an interpretation which was not that of the international
decisions in the well-known cases of the Banks of Grisbadarna
(see Hague Court Reports, pp. 130-132), of the Island of Palmas (see
U.N. Reports, etc., Vol. II, p. 870), of the Island of Clipperton (see
U.N. Reports, etc., Vol. II, pp. 1109-1110), of the Legal Status of
Eastern Greenland (see P.C.I.J., Judgments, etc., Series A/B, No. 53,
pp. 45-46) and of the Minquiers and Ecrehos (see Z.C.J. Reports
1953, p. 65). Belgium, which was not separated from Holland until
1831, has since that date, and up to 1921 perhaps—almost a cen-
tury—made no formal protest against the exercise of sovereignty
by the other country. It could clearly not do so because the pos-
session exercised by the Netherlands was in no way a defective one
and was based upon an incontestable legal title: Article 14, para-
graph 5, of the Maastricht Convention, which established the status
quo. It was a possession exercised in all good faith, with the animus
domini which characterizes a situation of this kind and which the
law protects. Let us recall, moreover, the well-known principle of
ut possidetis in Book XLIII, Chapter 17, paragraph 1, of the Digest:
“As you possess, you shall continue to possess.”

*
* *

If a provision such as that of Article 14, paragraph 5, of the
Maastricht Convention provides for the maintenance of a situation

50
FRONTIER LAND (DISS. OP. JUDGE MORENO QUINTANA) 256

of fact, if this situation of fact is contrary to the stipulations of a
Minute which forms part of the Convention and to the attestation
on a map drawn up to this effect; if, moreover, this Minute is in
flagrant contradiction with the document on which it should be
based, it is clearly the interpretation of the Convention which
should prevail in the mind of the international judge. On this
question, the Award of Arbitrator Lardy on the delimitation of the
Island of Timor lays down clearly that the real intention of the
Parties prevails over an erroneous terminology (see Hague Court
Reports, p. 362), and the Advisory Opinion given by the Permanent
Court on the conditions of labour in agriculture stated that a treaty
must be read as a whole and not on the basis of phrases detached
from their context (see Judgments, etc., Series B, Nos. 2 and 3, p.23).
For, that Article 90 of the Descriptive Minute in question can consti-
tute, by its text alone, a source of territorial sovereignty is an idea
legally unacceptable. And, in the present case, this sovereignty can
only flow from two elements: the text of the Boundary Convention
and the resulting situation of fact. It is they which give the key to
the interpretation of the said instrument.

In the Maastricht Convention, the delimitation of the two Baarles
is a very special case. Article 1 of this Convention establishes the
frontier “in an exact and invariable way’ save—and this is an
exception—for the communes of Baerle-Duc and Baarle-Nassau,
in respect of which—so runs the text—‘‘the status quo shall be
maintained in virtue of Article 14 of the Treaty of 5 November
1842". According to Article 14, paragraph 5, of the Convention of
Maastricht, the negotiators agreed that a continuous linear deli-
mitation was practically impossible and that such delimitation was
the subject of a ‘‘special study”. Now, this special study was never
carried out, since the simple enumeration in Article 90 of the Descrip-
tive Minute cannot be regarded as such. What falls for interpretation
is the meaning of the Treaty and this can only be the maintenance of
the status quo on the basis of a document —the Communal Minute of
1841—the authenticity of which has not been questioned by the
Parties. In producing it in this case, the Netherlands has discharged
its obligation as to the burden of proof resting on each of the Parties
under Article IT of the Special Agreement submitted to the Court
and in accordance with the law laid down by the Court in the Min-
quiers and Ecrehos case (see Reports 1953, p. 52). Belgium—
which has not produced its copy—must, in accordance with a well-
known principle of procedure, bear the consequences of its negli-
gence. This reasoning, which is clear and categorical, leads naturally
to the conclusion that the Descriptive Minute accompanying the
Maastricht Convention has no more value, in Article 90, than that
of an incorrect copy of the Communal Minute.

This real intention of the Parties, to which international decisions
have referred, and which is at the basis of any negotium juris, may

51
FRONTIER LAND (Diss. OP. JUDGE MORENO QUINTANA) 257

also be inferred in the present case from the minutes of the meetings
of the Boundary Commissioners of the Parties. The Permanent
Court has given a very clear idea of the importance of preparatory
work for the interpretation of treaties in its Advisory Opinion on the
treatment of Polish nationals in Danzig (see Judgments, etc.,
Series A/B, No. 44, p. 33). In the Annex to the Minute of the 251st
meeting held on 12 June 1843 by the Boundary Commissioners, it
was stated that the Communal Minute of 1841 was “‘transcribed,
word for word, in the present Article’. Such a statement on the
part of the Mixed Commission, which consisted of the Boundary
Commissioners, gives a definite decision regarding the plots in
question. It is a direct consequence of the earlier decision adopted
by that Commission at its 225th meeting (4 April 1843), which
acknowledged the full value of this Communal Minute by allotting
the disputed plots to Holland, at the same time annulling—in
substituting for them the stateruents of an authentic document—
the provisions adopted at the 175th and 176th meetings.

All this procedure was perfectly logical, since any enclave is a
derogation from the principle of territorial continuity, while the
special situation of plots gx and 92 of Zondereygen was even more
abnormal, since they did not in any way constitute a unity in
themselves and because they were fairly distant from the Belgian
enclave of Baerle-Duc. It is perfectly understandable therefore that
the two Parties should have wished to correct by the Treaty of
1892—through compromise—a legal situation which the Descrip-
tive Minute showed to be incorrect. Far from constituting, in my
view, an argument in favour of the Belgian thesis, this Treaty
establishes the exact contrary. The Treaty, useful as praesumpitro
juris, has no value as a proof of Belgian sovereignty over the plots.
In its Judgment in the case concerning the Factory at Chorzéw
(Merits), the Permanent Court recognized that it could not take
into account opinions which the Parties may have made during
negotiations when such negotiations have not led to a complete
agreement (see Judgments, etc., Series A, No. 17, p. 51), while our
own Court, in its Advisory Opinion on reservations to the Conven-
tion on Genocide, held that although signature constituted a
preparatory stage in the drawing up of a treaty, its lack of rati-
fication deprived it of legal effect (see I.C.J. Reports 1951, p. 28).

It is, however, necessary to draw attention to the existence of an
indisputable clerical error in the Descriptive Minute, when it allots
the disputed plots to Baerle-Duc. This error is so obvious that it is
only necessary for the Court to observe its existence; and this
observation is inescapable. How this error may have come to be
made is not a matter which interests the Court. An international
court of justice is not called upon to make police enquiries. For the
same reason, the Court need not consider other hypotheses, as
strange as the one put forward by Counsel for Belgium, to the

52
FRONTIER LAND (DISS. OP. JUDGE MORENO QUINTANA) 258

effect that the copyist of the Communal Minute of 1841 omitted
two lines of a supposed earlier list and thus, in running the text
together, attributed the plots to Baarle-Nassau.

A mistake of fact—as the most qualified writers in international
law teach us—vitiates the consent of the Parties to a legal instru-
ment such as a treaty. This defect in consent involves the total or
partial nullity of the instrument in question. In the present case,
it is only Article 90 of the Descriptive Minute, which allots the plots
to Baerle-Duc, that would be affected by the decision of a judicial
body. The other provisions of the Convention of Maastricht, which
reflect the intention of the Parties, would be unaffected. And, so as
to conform with this decision, it would be for the Parties to regulate
their new legal situation according to the principles of international
law—as they had shown the will to do on the occasion of the abor-
tive Treaty of 1892.

*
* *

I conclude by giving my opinion—as the Court is requested to—
that the plots in question belong to the sovereignty of the Kingdom
of the Netherlands.

(Signed) Lucio M. MoRENO QUINTANA.

53
